DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/21 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 10/26/21, amended claim(s) 1 and 18, and canceled claim(s) 17 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/044044 to Lamperth et al. (hereinafter “Lamperth”) in view of U.S. Patent Application Publication No. 2018/0146958 to Mikkaichi or U.S. Patent 8pplication Publication No. 2008/0045987 to Lee et al. (hereinafter “Lee”).
For claim 1, Lamperth discloses a biopsate recovery device (page 1, lines 3-5) for recovering a biopsate through an opening in an organ or tissue wall or an instrument (Abstract), the biopsate recovery device comprising:
a recovery element (20, 120, 220) configured to be positioned at or adjacent to a working tip (12) of a biopsy instrument (10) (as can be seen in Figs. 1-6), wherein the recovery element is configured to be (Examiner’s Note: functional language, i.e., capable of) folded over the biopsate harvested by the working tip while the working tip is being retracted through the opening in order to enclose the biopsate within the recovery element so as to separate the biopsate from a surrounding environment during the retraction through the opening (as can best be seen in the transition shown in Figs. 1-4) (also see page 7, lines 25-30);
wherein the recovery element is configured to completely enclose the biopsate such that the biopsate is fluidically separated from the surrounding environment (page 7, lines 25-30), wherein a free end of the recovery element has a closed configuration when the recovery element is folded over the 
Lamperth does not expressly disclose completely enclosed and separated from the surrounding environment on all sides, including at a distal most side adjacent the closed free end of the recovery element.
However, Mikkaichi teaches completely enclosed and separated from the surrounding environment on all sides, including at a distal most side adjacent the closed free end of the recovery element (see Figs. 5-9).
Alternatively, Lee teaches completely enclosed and separated from the surrounding environment on all sides, including at a distal most side adjacent the closed free end of the recovery element (see Fig. 2B).
It would have been obvious to a skilled artisan to modify Lamperth to include completely enclosed and separated from the surrounding environment on all sides, including at a distal most side adjacent the closed free end of the recovery element, in view of the teachings of Mikkaichi or Lee, for the predictable result of enclosing more of the tissue and the working end of Lamperth which further accomplishes Lamperth’s function of “completely cover[ing]” (see page 7, lines 25-30)
For claim 6, Lamperth further discloses wherein the recovery element has, adjoining or adjacent to a fastening site of the recovery element that connects the recovery element to the biopsy instrument, a section including an outside diameter that widens along a longitudinal section of the biopsy instrument (as can be seen in Fig. 1, where reference numeral “22” points) .
For claim 11, Lamperth further discloses a biopsy instrument (10) with the biopsate recovery device according to claim 1 (see rejection of claim 1).
For claim 13, Lamperth further discloses wherein the biopsy instrument comprises a working tip (12) configured for puncturing an organ wall (page 7, lines 9-11).
Claim(s) 5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamperth in view of Mikkaichi or Lee, and further in view of U.S. Patent Application Publication No. 2005/0197595 to Huang et al. (hereinafter “Huang”).
For claim 5, Lamperth, Mikkaichi, and Lee do not expressly disclose wherein the recovery element is formed of a material or has a coating configured to prevent the recovery element from freezing to the biopsy instrument and/or the biopsate from freezing to the recovery element.
However, Huang teaches wherein an element that surrounds a biopsy instrument is formed of is a material or has a coating configured to (Examiner’s Note: functional language, i.e., capable of) prevent freezing of different elements to one another (Examiner’s Note: Applicant’s specification at para [0069] as originally filed identifying PTFE as one example of a material or coating that performs this function) (para [0014]).
It would have been obvious to a skilled artisan to modify Lamperth wherein the recovery element is formed of a material or has a coating configured to prevent the recovery element from freezing to the biopsy instrument and/or the biopsate from freezing to the recovery element, in view of the teachings of Huang, for the obvious advantage of not only preventing freezing, but also making the surface(s) between the moving parts of Lamperth generally lubricious (see para [0014] of Huang).
For claim 8, Lamperth, Mikkaichi, and Lee do not expressly disclose wherein a wall of the recovery element has a thickness from 0.005 mm to 2 mm.
However, Huang teaches wherein a wall of a recovery element has a thickness from 0.005 mm to 2 mm (para [0017]).
It would have been obvious to a skilled artisan to modify Lamperth wherein a wall of the recovery element has a thickness from 0.005 mm to 2 mm, in view of the teachings of Huang, because the Federal Circuit has held that relative dimensions that would not perform any different than the prior Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
For claim 10, Lamperth, Mikkaichi, and Lee do not expressly disclose wherein the recovery element has a surface which inhibits adhesion of cells and/or tissue.
However, Huang teaches wherein an element that surrounds a biopsy instrument has a surface which inhibits (Examiner’s Note: functional language, i.e., capable of) adhesion of cells and/or tissue (Examiner’s Note: Applicant’s specification at para [00637 as originally filed identifying a fluoropolymer as one example of a material or coating that performs this function) (para [0014]).
It would have been obvious to a skilled artisan to modify Lamperth wherein the recovery element has a surface which inhibits adhesion of cells and/or tissue, in view of the teachings of Huang, for the obvious advantage of not only preventing the rubbing off of cells, but also making the surface(s) between the moving parts of Lamperth generally lubricious (see para [0014] of Huang).
Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamperth in view of Mikkaichi or Lee, and further in view of U.S. Patent Application Publication No. 2016/0206295 to Kramer et al. (hereinafter “Kramer”).
For claim 12, Lamperth, Mikkaichi, and Lee do not expressly disclose wherein the biopsy instrument is a cryobiopsy probe.
However, Kramer teaches wherein a biopsy instrument is a cryobiopsy probe (Abstract).
It would have been obvious to a skilled artisan to modify Lamperth wherein the biopsy instrument is a cryobiopsy probe, in view of the teachings of Kramer, because such a modification would be the simple substitution of the way to remove tissue (i.e., through freezing the tissue causing it to adhere to the probe) that would lead to the predictable result of collecting a biopsy.
For claim 18, Lamperth discloses probe (Abstract) (page 1, lines 3-5) comprising:
a working tip (12) for harvesting a biopsate (page 7, lines 9-11); and

the biopsate recovery device comprising a recovery element (20, 120, 220) configured to be positioned at or adjacent to the working tip (as can be seen in Figs. 1-6), wherein the recovery element is configured to be (Examiner’s Note: functional language, i.e., capable of) folded over the biopsate harvested by the working tip while the working tip is being retracted through the opening in order to enclose the biopsate within the recovery element so as to separate the biopsate from a surrounding environment during the retraction through the opening (as can best be seen in the transition shown in Figs. 1-4) (also see page 7, lines 25-30), wherein a free end of the recovery element has a closed configuration when the recovery element is folded over the biopsate such that the biopsate and the working tip are enclosed and separated from the surrounding environment (see Fig. 4).
Lamperth does not expressly disclose completely enclosed and separated from the surrounding environment on all sides, including at a distal most side adjacent the closed free end of the recovery element.
However, Mikkaichi teaches completely enclosed and separated from the surrounding environment on all sides, including at a distal most side adjacent the closed free end of the recovery element (see Figs. 5-9).
Alternatively, Lee teaches completely enclosed and separated from the surrounding environment on all sides, including at a distal most side adjacent the closed free end of the recovery element (see Fig. 2B).
It would have been obvious to a skilled artisan to modify Lamperth to include completely enclosed and separated from the surrounding environment on all sides, including at a distal most side adjacent the closed free end of the recovery element, in view of the teachings of Mikkaichi or Lee, for 
Lamperth, Mikkaichi and Lee do not expressly disclose that the probe is a cryobiopsy probe.
However, Kramer teaches wherein a biopsy instrument is a cryobiopsy probe (Abstract).
It would have been obvious to a skilled artisan to modify Lamperth wherein the biopsy instrument is a cryobiopsy probe, in view of the teachings of Kramer, because such a modification would be the simple substitution of the way to remove tissue (i.e., through freezing the tissue causing it to adhere to the probe) that would lead to the predictable result of collecting a biopsy.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 10/26/21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791